Citation Nr: 0417199	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  98-11 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for a skin disorder 
secondary to exposure to Agent Orange or other chemical 
herbicides.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to October 
1964, from September 1967 to August 1969, and from December 
1969 to March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The veteran was 
notified of that decision and he appealed to the Board for 
review.  Following a review of the claims folder, the Board 
determined that additional development of the claims was 
required and thus, in November 1999, the Board remanded the 
case to the RO for said development.  The claims have since 
been returned to the Board for review.

At present, the portion of this appeal, which is a remand, is 
returned to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the issue of entitlement to service 
connection for bronchial asthma has been obtained.

2.  The veteran began experiencing symptoms and 
manifestations indicative of bronchial asthma in 1992.

3.  Medical evidence etiologically linking the veteran's 
current pulmonary disorder, bronchial asthma, with his 
military service or any incidents therein has not been 
presented.




CONCLUSION OF LAW

Bronchial asthma was not incurred or aggravated during the 
veteran's active service.  38 U.S.C.A. §§ 101, 106, 1110, 
1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had over six and one half years of honorable 
active duty service in the US Army during the Vietnam Era.  
During that period, the veteran was seen by service medical 
personnel for many different complaints and manifestations.  
However, none of the service medical records suggests or 
insinuates that the veteran was ever treated for bronchial 
asthma.  Moreover, the service medical records contain end-
of-enlistment physical examinations that were performed upon 
completion of the veteran's tour of duty.  These end-of-
service physical examinations are negative for any findings 
indicative of a pulmonary disability classified as bronchial 
asthma.  

In his claim to the VA, the veteran has asserted that despite 
what his service medical records might reveal, he did, in 
fact, begin suffering from the beginnings of bronchial asthma 
while he was in the US Army.  Following the submission for 
benefits, the veteran underwent a VA trachea and bronchi 
examination.  The date of the examination was June 5, 1997.  
During the course of the examination, the veteran admitted to 
the examiner that he had not begun suffering from asthma 
until 1992, many years after his release from active duty.  
Bronchial asthma was diagnosed.  An opinion linking this 
disability with the veteran's military service was not given 
since the veteran freely admitted that he did not begin 
suffering some symptoms and manifestations of this disorder 
until many years after leaving the US Army.

The veteran's VA medical treatment and available private 
medical records have been obtained and included in the claims 
folder.  These records do show that the veteran has been 
treated for bronchial asthma from approximately 1992 to the 
present.  However, they are negative for any opinions linking 
the veteran's current pulmonary disorder with his military 
service.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claim seeking entitlement to 
service connection for bronchial asthma, VA's duties have 
been fulfilled to the extent possible.  VA must notify the 
veteran of evidence and information necessary to substantiate 
the claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim an initial rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).   by means of the 
discussions in the original rating decision, the statement of 
the case (SOC), and the supplemental statements of the case 
(SSOCs).  Specifically, in those documents, the appellant has 
been told that he needed to submit evidence supporting his 
assertions that he has a pulmonary disorder (bronchial 
asthma) that was caused by or related to his nearly seven 
years of active duty military service.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, via a letter dated February 19, 2003, which spelled 
out the requirements of the VCAA and what the VA would do to 
assist the veteran.  The VA also informed the appellant that 
it would request records and other evidence, but that it was 
the appellant's responsibility to ensure that the VA received 
the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that the veteran underwent a VA 
medical examination in June 1997 in order to determine 
whether the veteran was suffering from the disability at 
issue.  

Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure an 
examination of the veteran and the Board's November 1999 
remand instructions.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where the Board's remand instructions 
were substantially complied with), aff'd, Dyment v. Principi, 
287 F.3d 1377 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board - an 
opportunity that was declined by the veteran.  It seems clear 
that the VA has given the veteran every opportunity to 
express his opinions with respect to his claim; the VA has 
obtained all known documents that would substantiate the 
veteran's assertions; and, the veteran has undergone an 
examination, albeit one dated June 1997, so that the VA would 
have a complete picture of the veteran's bronchial asthma 
disorder.  

The Board notes that the VCAA notification letters sent to 
the veteran properly notified him of his statutory rights.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA letter, dated February 2003, 
did request a response within 60 days, which is contrary to 
38 U.S.C.A. § 5103(b) (West 2002).  Notwithstanding the 
conflict, the veteran did provide additional information to 
the VA after that deadline, and the VA readily accepted that 
information.  An amendment to the VCAA was recently enacted 
clarifying that the one-year period within which evidence may 
be submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____).

Also, in Pelegrini v. Principi, 17 Vet. App. 412 (2003), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  Satisfying the strict letter 
holding in Pelegrini would require the Board to dismiss every 
case that did not absolutely meet these standards.  Such an 
action would render a rating decision promulgated prior to 
providing the veteran full VCAA notice void ab initio, which 
in turn would nullify the notice of disagreement and 
substantive appeal filed by the veteran.  In other words, 
strictly following Pelegrini would require that the entire 
rating process be reinitiated from the very beginning.  That 
is, the claimant would be provided VCAA notice and an 
appropriate amount of time to respond before an initial 
rating action.  Following the rating decision, the claimant 
would have to file a new notice of disagreement, a new 
statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a hearing officer or 
before a Veterans Law Judge at the RO or in Washington, DC.  
He was given notice of the appropriate law and regulations.  
He was notified of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was afforded an ample time to respond.  The veteran was not 
prejudiced because he does not, as the Court noted in 
Pelegrini, have to "overcome an adverse determination."  
There is no final adverse determination of his claim.  The 
Board does a de novo review of the evidence and is not bound 
by the RO's prior conclusions in this matter.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice.

Alternatively, the Board finds that any possible defect with 
respect to the timing of the VCAA notice was harmless error.  
While the notice provided to the appellant was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2003).  As such, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
veteran.

Under 38 U.S.C.A. § 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2003), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2003).  The Court 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  To establish a claim 
for secondary service connection, a veteran must demonstrate 
that a current disability is the result of a service-
connected disability.  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  See Black v. Brown, 10 Vet. App. 279 
(1997).

The veteran has conceded, via his VA medical examination in 
June 1997, that he was not treated for bronchial asthma while 
he was in service.  Additionally, the medical records do not 
indicate that the veteran was treated for bronchial asthma 
until 1992.  Also, the post-service records do not show 
continuous complaints involving bronchial asthma.  More 
importantly, there is no medical evidence, either private or 
governmental in nature, which confirms some type of 
etiologically link between the veteran's current pulmonary 
disability and his military service or any incidents therein.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held ". . . where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (The Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The record does not contain medical evidence of some type of 
link between the veteran's current disorder and his military 
service.  The Board notes that the veteran is competent to 
report that on which he has personal knowledge, i.e., what 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the veteran is a lay person, and 
as a layperson, he does not have the expertise to opine 
regarding medical diagnosis or etiology.  He can not state 
that he has bronchial asthma and that it is somehow related 
to his military service.  Thus, in the absence of evidence 
demonstrating that the veteran has the requisite training to 
proffer medical opinions, the contentions made by him are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  In other 
words, while the veteran can testify about pain or about 
symptoms he may experience, he may not self-diagnose a 
disability, disease, or disorder.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While it is true that the 
veteran now suffers from bronchial asthma, medical evidence 
positively and conclusively etiologically linking this 
disability with the veteran's military service has not been 
presented.  Moreover, there is no evidence showing that the 
disability began while the veteran was in service.  Instead, 
the evidence indicates that the veteran's bronchial asthma 
did not begin exhibiting symptoms and manifestations until 
the year 1992 - 18 years after the veteran was discharged 
from the service.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2003).  The veteran's claim is thus denied.


ORDER

Service connection for bronchial asthma is denied.


REMAND

The service medical records show that during the veteran's 
tour of active service, he was treated for dermatological 
conditions in 1971 and 1974.  The veteran's Army National 
Guard physicals suggest that some type of dermatological 
condition was diagnosed between 1974 to 1992.  When the 
veteran underwent a VA medical examination in conjunction 
with his claim in 1997, a dermatological disability was 
diagnosed.  However, there is no indication from a review of 
the claims folder that a medical examiner has provided an 
etiological opinion concerning the claimed dermatological 
disorder.  Specifically, a medical examination has not been 
performed that provide the Board with data as to whether the 
claimed disability is related to the dermatological 
conditions the veteran was treated therefor while he was in 
service or whether his current disability was caused by 
possible exposure to Agent Orange or chemical herbicides.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  As noted, 
the record reflects that a VA doctor has not opined as to 
whether the veteran's current dermatological disability(ies) 
is/are a result of or may be related to the veteran's 
military service.  A thorough and contemporaneous medical 
examination that takes into account the records of prior 
medical treatment (the complete claims folder) so that the 
disability evaluation will be a fully informed one should be 
accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Based upon the evidentiary record in the instant case, as 
discussed above, and in light of the applicable provisions of 
the VCAA, it is the Board's opinion that such an examination 
should be afforded the veteran before the Board issues a 
determination on the merits of his claim.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a) 
(2003) and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); and 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant as set forth in the 
VCAA and relevant case law as 
specifically affecting the remaining 
issue on appeal. 

2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received since January 
2003 for any dermatological disorder and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified regarding the remaining 
issue on appeal.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  

If requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claims.  38 
CFR § 3.159 (2003).  

Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the veteran in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

3.  Following completion of the above, 
the RO should schedule the veteran for a 
VA dermatological examination by an 
appropriate specialist.  The purpose of 
this examination is to determine whether 
the veteran now suffers from a 
dermatological disability on any part of 
his body, and if it is a disability that 
was caused by or the result of his 
military service or related to a skin 
disorder for which he received treatment 
therefor while he was on active duty.  
All indicated diagnostic tests should be 
accomplished, and all clinical tests 
should be recorded in detail.  The claims 
folder must be provided to the examiner 
for review prior to the examination.  

The examiner must express an opinion as 
to whether the veteran now suffers from 
the claimed disability and if he does, 
the examiner must also opine as to 
whether the disability is at least as 
likely as not related or secondary to the 
veteran's service.  The examiner should 
further opine whether the veteran's skin 
disorder would be considered the type of 
dermatological disability caused by Agent 
Orange exposure.  If this matter cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
respective report.  

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes. 

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO should readjudicate the claim.  If the 
benefit sought on appeal remains denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



